Mr. Justice Thornton delivered the opinion of the Court: This is a controversy as to the ownership of certain real estate. The purchase of appellant was prior in time, and he paid for the property $310. Appellee paid $100. Both parties derive title from a common source—one O’Connell: In 1861, he mortgaged to one Watson, with the power to sell at public sale. In 1863, Watson conveyed to one Crawford, who reconveyed to Watson in 1864; andWatson,in 1864, sold and conveyed to appellant; O’Connell, in 1865,sold and conveyed to appellee. One Harris attempted to convey to Blair, but omitted to insert the name of the grantee in the deed, and Blair conveyed to O’Connell. During the pendency of the bill, appellant procured a deed from Harris. The only question to be determined, is, was appellant abona fide purchaser; and had he such an equity as to entitle him to buy in an outstanding title ? The sale to Crawford was private, but the proof does not show appellant had a knowledge of such irregularity. One witness testified, that appellant informed him he purchased of Watson, and that “Watson bought at a trustee’s sale, he being the trustee.” Another one testified, that he informed appellant of Watson’s title. Opposed to this, is the positive evidence of Crawford, that he purchased from Watson, also the mortgage, the trustee’s deed to Crawford, and the occupancy of Crawford at the time of appellant’s purchase. Appellant had the right to infer, from the possession of Crawford and the chain of title, that the sale was regular, and in accordance with the power. The clear preponderance of evidence is, that appellant was a bona fide purchaser; he had no notice from the trustee’s deed, or otherwise, that the sale was private. We therefore hold, that he was a purchaser in good faith, and without notice of the alleged irregularities. How are the equities between the parties, prior to the procurement of the complete title by appellant? One has paid a fair consideration, approximating to the full value of the property as fixed by the witnesses. He purchased when every thing seemed fair and regular on the surface. The other paid only $100 for property, which, according to his own showing, was worth §500, and from which all incumbrance had been removed. He is the grantee of O’Connell, who had slept upon his rights for four years, and neglected to pay the debt and redeem from the sale. His conduct has too much the appearance of speculation in a stale claim, to be entitled to a favorable hearing in a court of equity. But concede that both parties had an equal equitable claim to the property, how are their rights affected by the subsequent deed from Harris to appellant? Ho fraud has been proved— no notice of facts has been brought to the knowledge of .appellant, which would make his conduct mala fide. Nixon v. Cobleigh, 52 Ill. 387. Both parties had the right to obtain this deed ; each had the same notice of the defect in the de'ed to Blair. Can the right first acquired by appellant, be retained consistently with equity and good conscience ? Ho rule is more familiar, than that a purchaser bona fide may buy in an outstanding title. It is founded upon principles of natural equity and morality. Appellant purchased in good faith, for a valuable consideration, and with the expectation'of acquiring the property for which he paid, and he was justified in making his purchase good by the procurement of the legal title. His claim to the protection of a court of equity, is as good as that of appellee to relief. As both the divine and human law rewardeth the diligent, equity will not interpose. The decree is reversed and the cause remanded. Decree reversed.